IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by Sunoco          :
Pipeline, L.P. of Permanent and        :
Temporary Rights of Way for the        :
Transportation of Ethane, Propane,     :
Liquid Petroleum Gas, and Other        :
Petroleum Products in the Township     :
of Upper Frankford, Cumberland         :
County, Pennsylvania, Over the         :
Lands of Rolfe W. Blume and            :
Doris J. Blume                         :
                                       :
Appeal of: Rolfe W. Blume and          :   No. 1306 C.D. 2016
Doris J. Blume                         :   Argued: March 6, 2017



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE JULIA K. HEARTHWAY, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                       FILED: May 26, 2017


      Rolfe W. and Doris J. Blume (Condemnees) appeal from the Order of the
Court of Common Pleas of Cumberland County (trial court) that overruled their
preliminary objections to Sunoco Pipeline L.P.’s (Condemnor) Declaration of
Taking. The trial court found the majority of Condemnees’ preliminary objections
were controlled by this Court’s prior en banc decision in In Re: Condemnation by
Sunoco Pipeline, L.P., 143 A.3d 1000 (Pa. Cmwlth.), petition for allowance of
appeal denied, (Pa. Nos. 571, 572, 573 MAL 2016, filed December 29, 2016)
(Sunoco I). The few issues that were not explicitly covered by Sunoco I were
nonetheless meritless, according to the trial court. After careful review of the
record, and consistent with our decision in Sunoco I, we discern no error and
therefore affirm.

I.    Factual & Procedural Background
      This case is the latest in a line of cases challenging the ability of Condemnor
to exercise eminent domain to condemn private property in order to construct its
pipeline. On September 30, 2015, Condemnor filed a Declaration of Taking under
Section 302 of the Eminent Domain Code, 26 Pa. C.S. § 302, seeking to condemn
portions of Condemnees’ property located at 45 Wildwood Road, Newville, Upper
Frankford Township, Cumberland County. (Declaration of Taking, ¶¶ 50-51.)
Condemnor sought a permanent easement over 1.92 acres and a temporary
workspace easement over 0.97 acres. (Id. ¶ 52.)
      Condemnor maintains the condemnation is necessary to construct the second
phase of its Mariner East project. The project began in 2012 and was designed to
relieve an oversupply of natural gas liquids (NGLs) in the Marcellus and Utica
Shale basins and to alleviate supply-side shortages of propane in Pennsylvania and
the Northeast. (Id. ¶ 8.) Phase I, commonly referred to as Mariner East 1, initially
prioritized the interstate pipeline transportation of propane and ethane from the
Marcellus and Utica basins eastward to the Marcus Hook Industrial Complex
(MHIC) in Delaware County, Pennsylvania and Claymont, Delaware. (Id. ¶ 9.)
Condemnor’s business plan always contemplated intrastate shipment, but at a later
time. (Id.)
      Following a harsh winter in 2013-14, Condemnor experienced an increase in
shipper demand for intrastate shipments, causing it to accelerate its business plan


                                         2
to include intrastate shipments earlier than originally planned. (Id. ¶ 10.) Phase II,
or Mariner East 2, calls for placement of two pipelines adjacent to one another over
a portion of the existing Mariner East 1 line, which runs from Delmont,
Pennsylvania, to MHIC, and placement of a single line over a portion of the
existing Mariner East 1 line between Delmont, Pennsylvania and the West Virginia
border. (Id. ¶ 39.) Mariner East 2 will be primarily underground, except for
valves, and will be mostly parallel to and within the existing Mariner East 1 right
of way. (Id. ¶ 42.)
      To accommodate this increased need, on May 21, 2014, Condemnor filed an
application with the Pennsylvania Public Utility Commission (PUC) seeking to
clarify an August 29, 2013 Order, that granted it the authority to suspend and
abandon east-to-west gasoline and distillate service in certain areas. (Id. ¶ 12.) On
July 24, 2014, the PUC issued an Opinion and Order, which reaffirmed
Condemnor’s authority under an existing Certificate of Public Convenience (CPC)
to transport petroleum products and refined petroleum products between Delmont,
Westmoreland County, and Twin Oaks, Delaware County. (Id. ¶ 13; PUC Op. and
Order, R.R. 43a-53a.) Condemnor was first issued a CPC in 2002 after the PUC
approved the transfer of assets and merger of Sun Pipe Line Company and Atlantic
Pipeline Corporation with Condemnor. (Declaration of Taking, ¶ 6; CPC dated
Feb. 26, 2002, R.R. 26a.)       After the PUC issued its July 24, 2014 Order,
Condemnor filed the necessary tariff that established PUC-regulated transportation
rates for west-to-east intrastate movement of propane from Mechanicsburg,
Cumberland County, to Twin Oaks. (Declaration of Taking, ¶ 16.) The tariff was
approved by the PUC, effective October 1, 2014. (Id. ¶ 17; PUC Op. and Order,
R.R. 55a-59a.)



                                          3
       Under the CPCs issued by the PUC, Condemnor is authorized to transport
petroleum and refined petroleum products bi-directionally in, inter alia, Allegheny,
Westmoreland, Indiana, Cambria, Blair, Huntingdon, Juniata, Perry, Cumberland,
York, Dauphin, Lebanon, Lancaster, Berks, Chester, and Delaware Counties.
(Declaration of Taking, ¶ 21.) Because Condemnor’s original service territory did
not include Washington County, which is where the Mariner East service would
originate, Condemnor filed an application to expand its service territory into
Washington County on June 6, 2014, which was approved by the PUC by Order
dated August 21, 2014. (Id. ¶¶ 22-23; CPC dated Aug. 21, 2014, R.R. 61a; PUC
Op. and Order, R.R. 62a-66a.) Supplemental tariffs were thereafter filed and
approved, adding new origin points in Houston, Washington County, and Delmont,
Westmoreland County. (Declaration of Taking, ¶¶ 30-33; PUC Ops. and Orders,
68a-72a, 74a-77a.)
       Following the filing of the Declaration of Taking, Condemnees filed
preliminary objections challenging the condemnation on a number of grounds,
which mirror the issues raised in this appeal. (R.R. 175a-82a.) Hearings were held
on February 8, 2016 and February 29, 2016. On July 19, 2016, the trial court
issued an order overruling the preliminary objections.1 Condemnees filed a timely
notice of appeal on July 29, 2016.2

       1
          The trial court issued its Rule 1925(a) opinion on September 1, 2016, wherein it
elaborated on the bases for its denial of the preliminary objections.
       2
         On appeal of orders overruling preliminary objections in an eminent domain case, this
Court’s scope of review is limited to determining whether the trial court abused its discretion or
committed an error of law. In re Condemnation of Certain Properties and Property Interests for
Use as Public Golf Course, 822 A.2d 846, 849 n.6 (Pa. Cmwlth. 2003) (citations omitted).
Because the trial court serves as fact finder, its findings will not be disturbed if supported by
substantial evidence. In re Dep’t of Transp., of the Right of Way for State Route 0202, Section
701, 871 A.2d 896, 900 n.2 (Pa. Cmwlth. 2005) (citation omitted).



                                                4
II.   Analysis
      Condemnees assert a number of grounds to support reversal of the trial
court. Although they enumerate nine issues on appeal,3 several are intertwined and

      3
        Condemnees raise the following issues on appeal:
      (1)     Did the [trial court] err in overruling [Condemnees’] preliminary
      objections, in their entirety, when [Sunoco I] did not involve or address all
      preliminary objections raised in this matter?
      (2)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      regarding the [Condemnor’s] resolution where it did not authorize the proposed
      condemnation and the law requires a valid resolution pursuant to 26 Pa. C.S.[]
      302?
      (3)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      challenging the attempted condemnation for two (2) pipelines when [Condemnor]
      admits only one (1) pipeline is needed?
      (4)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      challenging the attempted condemnation because it is for private enterprise and
      thus prohibited by the Property Rights Protection Act, 26 Pa. C.S. [] §§ 201-204?
      (5)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      relating to the bond amount when the evidence shows [Condemnor’s] proposed
      bond amount was inadequate?
      (6)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      challenging [Condemnor’s] authority to condemn because Mariner East 2 is an
      interstate pipeline in interstate commerce subject to exclusive federal regulation
      thereby preempting any state/local regulation?
      (7)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      challenging [Condemnor’s] authority to condemn because, for Mariner East 2, it
      is not a public utility corporation, under the Pennsylvania Business Corporation
      Law (BCL) and it is not regulated by the Pennsylvania Public Utility Commission
      (PUC) as evident by the [Condemnor’s] failure to provide any PUC orders or
      certificates pertaining to Mariner East 2?
      (8)     Did the [trial court] err in overruling [Condemnees’] preliminary objection
      regarding collateral estoppel when Sunoco Pipeline, L.P. v. Loper, 2013-SU-
      4518-05 (C.P. York [], Feb. 24, 2014), reaffirmed March 25, 2014, evaluated
      [Condemnor’s] status as a public utility corporation under the BCL and ultimately
      denied eminent domain power for Mariner East 2?
      (9)     Did the [trial court] err in overruling [Condemnees’] preliminary
      objections in their entirety which thereby granted [Condemnor] the statutory
      power of eminent domain for Mariner East 2?

(Footnote continued on next page…)


                                              5
can be consolidated into the following: (1) whether the proposed pipeline is solely
interstate, subject only to the jurisdiction of the Federal Energy Regulatory
Commission (FERC); (2) assuming it is not, whether Condemnor has the power of
eminent domain as a “public utility corporation”; (3) whether there is a public need
for the project; and (4) whether Condemnor procedurally complied with all the
legal requirements to condemn the property, i.e. passage of appropriate corporate
resolutions and posting of adequate bond.
      Condemnor argues that the trial court properly relied upon this Court’s
holding in Sunoco I to deny the preliminary objections. In particular, Condemnor
notes this Court has already found the PUC and FERC share regulatory
responsibilities for the pipeline and that it is a public utility corporation under
Section 1511 of the Business Corporation Law of 1988 (BCL), 15 Pa. C.S. §
1511(a)(2). Further, Condemnor argues that the Court previously found the PUC’s
issuance of a CPC conclusive that the project was for the benefit of the public and
satisfied a public need. Finally, it asserts there is substantial evidence to support
the trial court’s findings that the corporate resolutions authorizing the taking were
proper and bond posted was sufficient.

      A.     Nature of Pipeline
      Condemnees first assert that the proposed pipeline is interstate and therefore
subject to exclusive regulation by FERC. This Court addressed this exact issue in
Sunoco I, wherein we held that the expanded Mariner East 2 pipeline would
involve both interstate service subject to FERC regulation and intrastate service


_____________________________
(continued…)
(Condemnees’ Br. at 9-11.)



                                         6
subject to PUC regulation.4 143 A.3d at 1015. As in Sunoco I, the evidence of
record in this case supports this conclusion. Harry Alexander, vice president of
business development for Condemnor, testified to this effect. (R.R. at 668a, 673a-
74a.) In addition, Condemnees’ own expert, Dr. Dennis Witmer, acknowledged
that companies can operate as both.5 (R.R. at 553a.) The fact that the PUC issued
Orders related to the project serves as further evidence that the pipeline also
provides intrastate service because it would be outside the PUC’s jurisdiction to
regulate interstate service. The trial court, thus, did not err in concluding the
proposed pipeline was not within the exclusive jurisdiction of FERC.

       B.      Status of Condemnor
       Next, Condemnees assert that Condemnor is not a public utility corporation
and therefore lacks the power of eminent domain. Their argument to this effect is
three-fold. First, they claim Condemnor is collaterally estopped from claiming
public utility status based upon the Court of Common Pleas of York County’s
decision in Sunoco Pipeline, L.P. v. Loper, 2013-SU-4518-05 (C.P. York, Feb. 24,
2014), reaffirmed March 25, 2014, (Loper). Second, they assert none of the orders
or CPCs issued by the PUC pertain to the Mariner East 2 project. Third, they
claim Condemnor is a private enterprise, and, therefore, the Property Rights
Protection Act (PRPA), 26 Pa. C.S. §§ 201-204, prohibits the condemnation. Once
again, Sunoco I controls disposition of these arguments.


       4
         In Sunoco I, we explained that FERC’s and PUC’s jurisdiction is not mutually exclusive
of one another; rather, a public utility can be and frequently is simultaneously regulated by both.
143 A.3d at 1004-05.
       5
         Dr. Witmer’s testimony was in a separate but related Washington County case, but was
admitted into the record of this matter by Order of Court dated February 24, 2016. (R.R. 656a-
57a.)



                                                7
       As for Condemnees’ collateral estoppel argument, this Court has already
expressly held that Loper is distinguishable and, therefore, not dispositive. As we
explained in Sunoco I, “[a]t issue in Loper was whether [Condemnor] satisfied the
definition of public utility corporation as a result of the regulation of its interstate
service by FERC and not as a result of PUC’s regulation of its intrastate service.”
143 A.3d at 1015. Because Loper did not address whether Condemnor was a
public utility corporation based upon its regulation by the PUC, 6 the first element
of collateral estoppel is not satisfied.7
       This Court has already addressed Condemnees’ argument that the PUC
orders and/or CPCs do not cover the Mariner East 2 project. In Sunoco I, we
detailed how the various PUC Orders and CPCs, which are common here, apply to
the project. 143 A.3d at 1016-17. Because we have already concluded in Sunoco I
that the CPCs and orders apply to both Mariner East 1 and Mariner East 2, we
cannot conclude the trial court erred in so holding.
       Finally, although not specifically addressed in Sunoco I, Condemnees’
argument that the PRPA prohibits the condemnation because Condemnor is
operating as a private enterprise is also foreclosed by our prior en banc decision.
Condemnees rely on Section 204(a) of the PRPA, which prohibits “the exercise by
any condemnor of the power of eminent domain to take private property in order to


       6
          Condemnor had not yet sought approval from the PUC to provide intrastate service at
the time Loper was decided. Sunoco I, 143 A.3d at 1015.
        7
          To establish collateral estoppel, the following conditions must be met: (1) the issue or
issue of fact previously determined in a prior action is the same; (2) the previous judgment is
final on the merits; (3) the party against whom the doctrine is invoked is identical to the party in
the prior action; and (4) the party against whom estoppel is invoked had a full and fair
opportunity to litigate the issue in the prior action. Id. (citing Dep’t of Transp. v. Martinelli, 563
A.2d 973, 976 (Pa. Cmwlth. 1989)).



                                                  8
use it for private enterprise.” 26 Pa. C.S. § 204(a). However, Condemnees ignore
that the PRPA expressly excepts public utilities.8 26 Pa. C.S. § 204(b)(2)(i). In
Sunoco I, we found that Condemnor is a public utility under both the Public Utility
Code (Code)9 and BCL. Under Section 1104 of the Code, 66 Pa. C.S. § 1104, in
order to have the authority to exercise the power of eminent domain, a public
utility must possess a CPC issued by the PUC pursuant to Section 1101 of the
Code, 66 Pa. C.S. § 1101. A CPC authorizes a public utility to begin to offer,
render, furnish, or supply service and describes the nature of such service and the
territory in which it may be offered. Sections 1101 and 1102(a)(1) of the Code, 66
Pa. C.S. §§ 1101, 1102(a)(1). As discussed above, Condemnor has CPCs issued by
the PUC. In addition, under Section 1511(a)(2) of the BCL, a “public utility
corporation” is vested with the power of eminent domain to condemn property for
the transportation of, inter alia, petroleum or petroleum products. 15 Pa. C.S. §
1511(a)(2). “Public utility corporation” is defined to include “[a]ny domestic or
foreign corporation for profit that . . . is subject to regulation as a public utility by


       8
           The PRPA provides, in pertinent part:
         (a) Prohibition.--Except as set forth in subsection (b), the exercise by any
             condemnor of the power of eminent domain to take private property in order
             to use it for private enterprise is prohibited.
         (b) Exception.--Subsection (a) does not apply if any of the following apply:
                                                    ...
         (2) The property is taken by, to the extent the party has the power of eminent
             domain, transferred or leased to any of the following:
         (i) a public utility or railroad as defined in [the Public Utility Code (Code),] 66
             Pa. C.S. § 102 (relating to definitions).
26 Pa. C.S. § 204. Section 102 of the Code, in turn, defines a “public utility” as “[a]ny person or
corporations now or hereafter owning or operating in this Commonwealth equipment or facilities
for . . . transporting or conveying . . . petroleum products . . . , by pipeline or conduit, for the
public for compensation.” 66 Pa. C.S. § 102.
         9
           66 Pa. C.S. §§ 101-3316.



                                                 9
the [PUC] or an officer or agency of the United States,” such as FERC. Section
1103 of the BCL, 15 Pa. C.S. § 1103; Sunoco I, 143 A.3d at 1003. As stated
above, Condemnor is subject to regulation by both the PUC and FERC. Therefore,
because Condemnor is a public utility, which is specifically excepted from the
PRPA, we conclude that the PRPA does not bar the condemnation and affirm the
trial court on this issue.10


       C.      Public Need
       Condemnees also forcefully argue that the existing Mariner East 1 pipeline
has more than sufficient capacity to meet the public’s demand and that absent a
showing that a second pipeline is needed, Condemnor is not entitled to exercise its
eminent domain power. As with the other arguments raised by Condemnees, this
argument was also addressed in Sunoco I, which controls disposition here.
       In Sunoco I, we explained that the Eminent Domain Code does not permit a
court to review the public need for a proposed service. 143 A.3d at 1018. Citing
Fairview Water Company v. Public Utility Commission, 502 A.2d 162 (Pa. 1985),
we held that “determinations of public need for a proposed utility service are made
by PUC, not the courts.” Id. at 1019.


       10
           Recently, our Supreme Court in Robinson Township v. Commonwealth, 147 A.3d 536
(Pa. 2016), found Section 3241 of Act 13, 58 Pa. C.S. § 3241, unconstitutional on its face as it
grants a corporation the power of eminent domain to take private property for a private purpose,
in violation of the Fifth Amendment of the United States Constitution and Article I, Sections 1
and 10 of the Pennsylvania Constitution. After comparing Section 3241 of Act 13 to Section 102
of the Code, the Court stated that Section 3241 “does not restrict the type of corporation eligible
to take the subterranean lands of another property owner to only corporations that meet these
specific legislatively imposed conditions for them to qualify for classification as public utilities.”
Id. at 587. Here, Condemnor is a certificated public utility under the jurisdiction of the PUC
exercising the powers of eminent domain pursuant to the Code and the BCL.



                                                 10
      In this case, as in Sunoco I, the PUC has found a public need for the
proposed pipeline. This is evidenced by its issuance of CPCs and accompanying
Orders. For instance, in its July 24, 2014 Order, the PUC found that Condemnor’s
petition was in the “public interest” and that Condemnor’s proposed intrastate
propane service “will result in numerous potential public benefits.” (R.R. at 51a.)
Specifically, the PUC found expansion would allow Condemnor to “immediately
address the need for uninterrupted deliveries of propane in Pennsylvania and to
ensure that there is adequate pipeline capacity to meet peak demand for propane
during the winter heating season.” (R.R. at 52a.) In addition, it found the project
will “further assist shippers in avoiding the added expense and risks associated
with trucking the propane from the Marcellus Shale region to Mechanicsburg.”
(Id.) Similarly, in its August 21, 2014 Order that granted Condemnor a CPC to
expand its service territory to Washington County, the PUC stated:

      Upon full consideration of all matters of record, we believe that
      approval of this Application is necessary and proper for the service,
      accommodation, and convenience of the public. We believe granting
      [Condemnor] authority to commence intrastate transportation of
      propane in Washington County will enhance delivery options for the
      transport of natural gas and natural gas liquids in Pennsylvania. In the
      wake of the propane shortage experienced in 2014, [Condemnor’s]
      proposed service will increase the supply of propane in markets with a
      demand for these resources, including in Pennsylvania, ensuring that
      Pennsylvania’s citizens enjoy access to propane heating fuel.
      Additionally, the proposed service will offer a safer and more
      economic transportation alternative for shippers to existing rail and
      trucking services. For these reasons, we conclude that approval of the
      Application is in the public interest . . . .

(R.R. at 65a.) In order to receive a CPC, an applicant must “‘demonstrate a public
need or demand for the proposed service.’” Sunoco I, 143 A.3d at 1019 (quoting


                                        11
Chester Water Auth. v. Public Utility Comm’n, 868 A.2d 384, 386 (Pa. 2005))
(emphasis in original). Section 1103(a) of the Code requires as much. 66 Pa. C.S.
§ 1103(a) (requiring an applicant for a CPC to establish the proposed service is
“necessary or proper for the service, accommodation, convenience, or safety of the
public”).
      Here, the CPCs and Orders clearly establish that the PUC believes a public
need for the proposed project exists, and the courts are not permitted to second
guess the PUC’s findings. To do so would “constitute impermissible collateral
attacks on otherwise valid PUC orders.” Sunoco I, 143 A.3d at 1017. Again, it
bears emphasis:

      While courts of common pleas have jurisdiction to review whether an
      entity attempting to exercise eminent domain power meets the BCL
      criteria, that jurisdiction does not include the authority to revisit PUC
      adjudications. A CPC issued by PUC is prima facie evidence that
      PUC has determined that there is a public need for the proposed
      service and that the holder is clothed with the eminent domain power.
      This Court has stated “[t]he administrative system of this
      Commonwealth would be thrown into chaos if we were to hold that
      agency decisions, reviewable by law by the Commonwealth Court, are
      also susceptible to collateral attack in equity in the numerous common
      pleas courts.”

Id. at 1018 (quoting Aitkenhead v. Borough of West View, 442 A.2d 364, 367 n.5
(Pa. Cmwlth. 1982)). The various CPCs and Orders related to the Mariner East
Project issued by the PUC are conclusive evidence of public need. Therefore, the
trial court did not err in overruling Condemnees’ preliminary objections.
      Condemnees further argue that the Pennsylvania Supreme Court’s recent
decision in Robinson Township v. Commonwealth, 147 A.3d 536 (Pa. 2016),
commands that the public be the “primary and paramount beneficiary” before
eminent domain power may be exercised. In Robinson Township, the Supreme

                                         12
Court analyzed the constitutionality of a private natural gas company to exercise
eminent domain pursuant to Act 13 of February 14, 2012, P.L. 87, 58 Pa. C.S. §§
2301-3504 (Act 13). The Court’s analysis did not impact the express authority of
a public utility, such as Condemnor, to condemn property. Instead, the Supreme
Court specifically noted that “public utilities have long been permitted the right to
exercise powers of eminent domain conferred on them by the Commonwealth in
furtherance of the overall public good.” Robinson Twp., 147 A.3d at 587. As
stated above, the PUC has already determined the proposed project is for the public
good, and we cannot disturb this finding.

      D.     Procedural/Technical Requirements
      The final issue raised by Condemnees relates to whether the bond posted
was adequate and the corporate resolution that was adopted authorized the taking.
We find no error in the trial court’s reasoning.
      The adequacy or sufficiency of a bond amount in an eminent domain case is
a matter within the trial court’s discretion, which will not be disturbed unless there
is a manifest abuse of discretion. In re Phila. Parking Auth., 189 A.2d 746, 752
(Pa. 1963); York City Redev. Auth. of City of York v. Ohio Blenders, Inc., 956
A.2d 1052, 1061 (Pa. Cmwlth. 2008); In re City of Scranton, 572 A.2d 250, 256
(Pa. Cmwlth. 1990). Here, the trial court held an evidentiary hearing to allow
testimony from both parties as to the sufficiency of the bond amount. In its Rule
1925(a) Opinion, the trial court explained that it credited Condemnor’s real estate
appraisal and testimony of Paul D. Griffith over the testimony of Condemnee Mr.
Blume. (Trial Ct. Op. at 13.) Specifically, the trial court found Mr. Blume’s
estimate of $600,000 in damages was “not reasonable, especially in light of the fact
that there is an existing pipeline owned and maintained by Condemnor in place on


                                          13
the property already, and running roughly parallel and adjacent to the proposed
new pipelines.” (Id.) The trial court was within its discretion to conclude that the
$13,000 bond posted was sufficient.
      Similarly, the trial court did not err in concluding the corporate resolutions
authorized the condemnation.       The Eminent Domain Code requires that a
declaration of taking must contain “specific reference to the action, whether by
ordinance, resolution or otherwise, by which the declaration of taking was
authorized, including the date when the action was taken and the place where the
record may be examined.” 26 Pa. C.S. § 302(b)(3). Here, Condemnor introduced
a corporate resolution of Sunoco Logistics Partners Operations GP LLC, which is
the general partner of Condemnor, authorizing it to do and perform all acts
necessary and appropriate to effectuate the implementation of the Mariner East 2
project, including acquiring rights of way and easements whether through purchase
or condemnation. (R.R. at 144a-45a.) In a July 24, 2014 resolution, the Board of
Directors for Sunoco Partners, LLC, which is general partner of Sunoco Logistics
Partners, LP, authorized:

      the undertaking by the Partnership or one of its operating subsidiaries
      of any action or proceeding necessary or required in connection with
      the execution or implement of the Mariner East 2 Project, including
      the institution of condemnation proceedings or other action in
      connection with the use of eminent domain authority under applicable
      state law.

(R.R. 147a-48a.)
      Condemnees’ property was specifically identified as a property for which
condemnation proceedings were to be pursued. (R.R. 150a-51a.) As such, the
corporate resolutions complied with the statutory requirements, and the trial court
did not err in so holding.


                                        14
III.   Conclusion
       As the trial court aptly recognized, several of Condemnees’ arguments are
identical or virtually identical to those previously asserted by others opposing
condemnation of their properties in Sunoco I. Because the trial court correctly
applied the principles in Sunoco I, we discern no error. Furthermore, to the extent
Condemnees challenge the adequacy of the bond and corporate resolutions, which
are factual determinations specific to this case, we conclude the trial court’s
findings are supported by substantial evidence. Therefore, we affirm.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge



Judge Wojcik did not participate in the decision in this case.




                                         15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by Sunoco          :
Pipeline, L.P. of Permanent and        :
Temporary Rights of Way for the        :
Transportation of Ethane, Propane,     :
Liquid Petroleum Gas, and Other        :
Petroleum Products in the Township     :
of Upper Frankford, Cumberland         :
County, Pennsylvania, Over the         :
Lands of Rolfe W. Blume and            :
Doris J. Blume                         :
                                       :
Appeal of: Rolfe W. Blume and          :   No. 1306 C.D. 2016
Doris J. Blume                         :


                                 ORDER


           NOW, May 26, 2017, the order of the Court of Common Pleas of
Cumberland County is AFFIRMED.




                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge